DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 11/24/2021 have been fully considered, but are moot in view of the new grounds of rejection which are based upon the newly-cited Mallol reference.

Claim Objections
Claim 1 is are objected to because of informalities.
Claim 1 recites the phrase:  “wherein the reflection layer comprises a metal, a metal alloy, a metal sulfide, a metal oxide, and a metal fluoride”.  It is believed that this phrase was intended to recite:  “wherein the reflection layer comprises at least one of a metal, a metal alloy, a metal sulfide, a metal oxide, and a metal fluoride” (see new Claims 11-16 which each relate to individual materials from the list presented in Claim 1).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-9, 11-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yashiki et al., WO 2016/075928, published May 19, 2016, cited in the IDS of 1/23/2020 (citations below are to the U.S. equivalent Yashiki et al., US 2017/0334232) and previously-relied upon, in view of Mallol et al., US 2009/0127845, newly-cited.
Regarding Claim 1, as best understood, Yashiki discloses:  A reflection suppression segment provided with a dielectric layer (possible materials for the first layer 2 [22] or the second layer 3 [23, 24] forming fine unevenness include several types of resins; paragraph [0176] and FIGS. 1, 12, 20 of Yashiki), comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
an embossed surface and a flat surface which is on a side opposite to the embossed surface (first layer 2 and second layer 3 each have a relief structure [embossed surface] on one side and a flat surface on a side opposite to the relief structure; Abstract and paragraph [0043] and FIGS. 1-3, 5, 6, 20-27 of Yashiki);
wherein:  a plane that approximates the flat surface is an X-Y plane (the flat surface of first layer 2 or second layer 3 is an X-Y plane; FIG. 1 of Yashiki);
a normal direction to the X-Y plane is a Z direction (a direction which is normal [perpendicular] to either flat surface [of first layer 2 or second layer 3] is a Z direction; FIG. 1 of Yashiki);
the embossed surface has inclined surfaces that are inclined with respect to the Z direction (the surfaces of first layer 2 and second layer 3 having the relief structure have inclined surfaces that are inclined with respect to the Z direction [normal to either flat surface of first layer 2 or second layer 3]; FIG. 1 of Yashiki);
the inclined surfaces reflect incident light incident on the dielectric layer and emerge reflected light (the surfaces of first layer 2 and second layer 3 having the relief structure reflect incident light and thus reflected light emerges from the relief structure; Abstract and paragraphs [0009], [0011], [0185]-[0187] of Yashiki); and
an elevation angle, which is an angle between the inclined surface and the X-Y plane, is .alpha., and a refractive index of the dielectric layer is n, which satisfy Formula (1):  sin .alpha. ≤ (1/n) < sin 2.alpha. 
wherein the reflection suppression segment is further provided with a reflection layer on the inclined surfaces (a third layer [not illustrated] may be provided which follows the relief structure at the interface between the first layer 2 [22] and the second layer 3 [23, 24], and serves to improve interlayer adhesion between the layers; paragraph [0187] and FIGS. 1, 12, 20 of Yashiki).

Yashiki does not appear to explicitly disclose:  wherein the reflection layer comprises a metal, a metal alloy, a metal sulfide, a metal oxide, and a metal fluoride.
Mallol is related to Yashiki with respect to fabrication of security documents having optical effect.
Mallol teaches:  wherein the reflection layer comprises a metal, a metal alloy, a metal sulfide, a metal oxide, and a metal fluoride (thin transparent metal or metal oxide layer can be applied as an adhesion promoter, for example by means of sputtering or vapour deposition, wherein metals and their compounds, for example oxides, sulphides, or alloys, are particularly suitable; paragraphs [0045]-[0048] of Mallol).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the adhesion promoter material of Mallol for the “third layer” of Yashiki because such material provides the desired interlayer adhesion [see paragraph [0187] of Yashiki], as taught in paragraphs [0045]-[0048] of Mallol, and in particular, it is noted that aluminum oxide [Al2O3], having a refractive index of approximately 1.6, would satisfy the desired 0.1 or 0.2 refractive index difference of Yashiki compared to the refractive indices of the resins and polymer materials listed for Yashiki’s “first layer” and “second layer”, which are understood to have refractive indices of approximately 1.4 or 1.5 (see paragraphs [0176]-[0174], [0187] of Yashiki).

Regarding Claim 2, Yashiki-Mallol discloses:  wherein:  the refractive index of the dielectric layer is more than 1.0 and 2.0 or less (possible resins for the first layer 2 [22] or the second layer 3 [23, 24] include acrylic resins, epoxy-based resins, cellulosic resins, vinyl resins, polycarbonate-based resins; and thermosetting resins such as a urethane resin, melamine-based resins, epoxy-based resins, and phenolic resins obtained by adding and cross-linking, as a cross-linker, polyisocyanate to, for example, acrylic polyol or polyester polyol having a reactive hydroxyl group, which may be used alone or in combination, note also that a refractive index [n] of the first layer 2 [22] may be 1.4; paragraphs [0117], [0176] and FIGS. 1, 12, 20 of Yashiki).

Regarding Claim 4, Yashiki-Mallol discloses:  wherein:
the dielectric layer is a first dielectric layer (first layer 2 [22] may be characterized as the first dielectric layer; paragraph [0176] and FIGS. 1, 12, 20 of Yashiki);
the reflection suppression segment is further provided with a second dielectric layer covering the embossed surface of the first dielectric layer (second layer 3 [23, 24] may be characterized as the second dielectric layer, which covers the relief structure [embossed surface] of the first layer 2 [22]; paragraph [0176] and FIGS. 1, 12, 20 of Yashiki); and
a surface opposite to the embossed surface in the second dielectric layer is flat (second layer 3 [23, 24] has a flat surface which is opposite to the relief structure of the second layer 3 [23, 24]; paragraph [0176] and FIGS. 1, 12, 20 of Yashiki).

Regarding Claim 5, Yashiki-Mallol discloses:  A display provided with a plurality of reflection suppression segments (a display body may comprise multiple regions of relief structures, such as a first region 4 and a second region 5 having different tilt angles for oblique , wherein:
each reflection suppression segment is the reflection suppression segment of claim 1 (see rejection of Claim 1 regarding the first layer 2 [22] and second layer 3 [23, 24] of Yashiki having the relief structures);
the plurality of reflection suppression segments share a dielectric layer, the flat surface of each reflection suppression segment is included in a flat surface in the dielectric layer, and the embossed surface of each reflection suppression segment is included in a embossed surface in the dielectric layer (the plurality of regions across the device, e.g., first region 4 and a second region 5, share one or both of the first layer 2 [22] and second layer 3 [23, 24], which thus includes sharing its flat surface and its jagged surface [relief / embossed surface]; FIGS. 1, 7A, 7B, 8, 12, 15, 20-23, 26, 27 of Yashiki);
when the display is observed from a predetermined fixed point located on a side of the flat surface of the dielectric layer facing away from the embossed surface of the dielectric layer, and located in an oblique direction with respect to the flat surface of the dielectric layer, the plurality of reflection suppression segments includes the reflection suppression segments having different brightness of reflected light from one another (different reflection and transmission patterns depending on an observation angle, wherein the observations may be made obliquely from a flat surface side of second layer 3 [23, 24], and there may be a higher transparency in a second region compared to the first region; Abstract and paragraphs [0009]-[0011], [0049]-[0051], [0108] and FIGS. 2, 3, 5, 6, 12, 15 of Yashiki).

Regarding Claim 6, Yashiki-Mallol discloses:  wherein:  the plurality of reflection suppression segments have different elevation angles from one another, and thereby, when the display is observed from the fixed point, the brightness between the reflection suppression segments are different (different regions of first layer 2 [22] and second layer 3 [23, 24] may be provided with different tilt angles which changes the reflectivity with respect to an observation point, and thereby increases or decreases the relative transparency and visibility characteristics of the regions with respect to the observation point; FIGS. 1-3, 8, 20-23, 26, 27 of Yashiki).

Regarding Claim 7, Yashiki-Mallol discloses:  wherein:
the display comprises three or more of the reflection suppression segments arranged along one direction (the device may employ three regions, arranged horizontally, having progressively higher tilt angles; paragraphs [0009], [0102], [0103] and FIGS. 1, 8 of Yashiki; the Examiner further notes that the phrase “at least a first region and a second region” indicates that a third region is contemplated); and
a difference obtained by subtracting an elevation angle of an (n+1)th reflection suppression segment from an elevation angle of an nth reflection suppression segment is a predetermined value (a difference of elevation angle [tilt angle] between each successive region is predetermined; paragraphs [0009], [0102], [0103] and FIGS. 1, 8 of Yashiki).

Regarding Claim 8, Yashiki-Mallol discloses:  wherein:
a direction defined by projecting a normal direction of the inclined surfaces onto the X-Y plane is an azimuth direction (a direction defined by projecting a normal direction of the relief structures on the X-Y plane of the flat surface(s) may be characterized as an azimuth direction; FIGS. 1-3, 5, 6, 20-27 of Yashiki);
an angle formed between the azimuth direction and a reference direction in the X-Y plane is an azimuth angle (the angle formed between the azimuth direction 
the plurality of reflection suppression segments have different azimuth angles, and thereby, when the display is observed from the fixed point, the brightness is different between the reflection suppression segments (different reflection and transmission patterns depending on an observation angle, wherein the observations may be made obliquely from a flat surface side of second layer 3 [23, 24], and there may be a higher transparency in a second region compared to the first region, and specifically different regions of first layer 2 [22] and second layer 3 [23, 24] may be provided with different tilt angles [azimuth angles] which changes the reflectivity with respect to an observation point, and thereby increases or decreases the relative transparency and visibility characteristics of the regions with respect to the observation point; Abstract and paragraphs [0009]-[0011], [0049]-[0051], [0108] and FIGS. 1- 3, 5, 6, 8, 12, 15, 20-23, 26, 27 of Yashiki).

Regarding Claim 9, Yashiki-Mallol discloses:  wherein:
the display comprises three or more of the reflection suppression segments arranged along one direction (the device may employ three regions, arranged horizontally, having progressively higher tilt angles [azimuth angles]; paragraphs [0009], [0102], [0103] and FIGS. 1, 8 of Yashiki; the Examiner further notes that the phrase “at least a first region and a second region” indicates that a third region is contemplated); and
a difference obtained by subtracting an azimuth angle of an (n+1)th reflection suppression segment from an azimuth angle of an nth reflection suppression segment is of a predetermined value (a difference of azimuth angle [tilt 

Regarding Claim 11, Yashiki-Mallol discloses:  wherein the reflection layer comprises a metal or metal alloy (thin transparent metal or metal oxide layer can be applied as an adhesion promoter, for example by means of sputtering or vapour deposition, wherein metals and their compounds, for example oxides, sulphides, or alloys, are particularly suitable; paragraphs [0045]-[0048] of Mallol).

Regarding Claim 12, Yashiki-Mallol discloses:  wherein the reflection layer comprises a metal (thin transparent metal or metal oxide layer can be applied as an adhesion promoter, for example by means of sputtering or vapour deposition, wherein metals and their compounds, for example oxides, sulphides, or alloys, are particularly suitable; paragraphs [0045]-[0048] of Mallol).

Regarding Claim 13, Yashiki-Mallol discloses:  wherein the metal is selected from aluminum, gold, silver, platinum, nickel, tin, chromium, and zirconium (thin transparent metal or metal oxide layer can be applied as an adhesion promoter, for example by means of sputtering or vapour deposition, wherein metals and their compounds, for example oxides, sulphides, or alloys, are particularly suitable, such metals including Al, Cu, Fe, Ag, Au, Cr, Ni, Zn, Cd, Bi; paragraphs [0045]-[0048] of Mallol).

Regarding Claim 14, Yashiki-Mallol discloses:  wherein the reflection layer comprises a metal sulfide (thin transparent metal or metal oxide layer can be applied as an adhesion promoter, for example by means of sputtering or vapour deposition, wherein metals 

Regarding Claim 15, Yashiki-Mallol discloses:  wherein the reflection layer comprises a metal oxide (thin transparent metal or metal oxide layer can be applied as an adhesion promoter, for example by means of sputtering or vapour deposition, wherein metals and their compounds, for example oxides, sulphides, or alloys, are particularly suitable; paragraphs [0045]-[0048] of Mallol).

Regarding Claim 17, Yashiki-Mallol does not appear to explicitly disclose:  wherein the reflection layer is a multilayer.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP § 2144.04, Section VI, Subsection B, citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
In the present case, whether utilizing a single layer or multiple layers as the “third layer” of Yashiki would have the same predictable result improving interlayer adhesion, such as between the adjacent “first layer” and “second layer” of Yashiki, as discussed in paragraph [0187] of Yashiki and paragraphs [0045]-[0048] of Mallol.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the “third layer” of Yashiki-Mallol as a multilayer in accordance with known, predictable results.

Regarding Claim 18, Yashiki-Mallol discloses:  wherein the reflection layer is a single layer (the “third layer” of Yashiki is described using singular [non-plural] language; paragraph [0187] and FIGS. 1, 12, 20 of Yashiki).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yashiki in view of Mallol and further in view of Kitamura et al., US 2017/0308036, previously-cited.
Regarding Claim 10, Yashiki-Mallol does not appear to disclose:  A method of verifying the display of claim 5, comprising observing the display in a state of stacking a diffuser on the flat surface of the display; and observing the display in a state of not stacking the diffuser on the flat surface of the display.
Kitamura is related to Yashiki-Mallol with respect to authentication of documents using optical properties.
Kitamura teaches:  observing the display in a state of stacking a diffuser on the flat surface of the display; and observing the display in a state of not stacking the diffuser on the flat surface of the display (scattering transmitting member 3 which is a transparent member, which has a function of, when light emitted from the light source L is transmitted therethrough, scattering and emitting the transmitted light, and which is disposed side by side with the reflective volume hologram 2, so that the second observation device 12 may be disposed at any position on the back surface side of the reflective volume hologram 2, thus allowing the wavelength to be easily observed by the second observation device 12 for determination of authenticity; paragraphs [0058]-[0073] and FIGS. 6-8 of Kitamura).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the diffuser of Kitamura for the device of Yashiki-Mallol because such device enables the use of a specific wavelength of light, e.g., 532 nm, to be used for authentication, wherein a light amount observed may be large in the specific wavelength, but small in other wavelengths, as taught in paragraphs [0064], [0065] of Kitamura.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yashiki in view of Mallol and further in view of Ledermann, WO 98/03350 A1, newly-cited.
Regarding Claim 16, Yashiki-Mallol does not appear to disclose:  wherein the reflection layer comprises a metal fluoride.
Ledermann is related to Yashiki-Mallol with respect to documents having optical effect.
Ledermann teaches:  wherein the reflection layer comprises a metal fluoride (in a plastic card body, the addition of magnesium fluoride to improve the adherence; Abstract of Ledermann).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the magnesium fluoride of Ledermann in the “third layer” of Yashiki-Mallol because such material serves as an adhesion promoter, as taught in Abstract of Ledermann, and thus would be a suitable material to include as the “third layer” (or in the “third layer”) of Yashiki-Mallol, and it is further noted that that magnesium fluoride [MgF2], having a refractive index of approximately 1.4, would satisfy the desired 0.1 or 0.2 refractive index difference of Yashiki compared to the refractive indices of the resins and polymer materials listed for Yashiki’s “first layer” and “second layer”, which are understood to have refractive indices of approximately 1.4 or 1.5 (see paragraphs [0176]-[0174], [0187] of Yashiki).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim (Claim 1), but, as best understood, would be allowable if rewritten to include the limitations of the base claim, and rewritten to overcome the claim objection explained above.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 19, as best understood, although the prior art discloses various reflection suppression segments provided with a dielectric layer, including:


    PNG
    media_image1.png
    195
    564
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    123
    571
    media_image2.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image3.png
    100
    568
    media_image3.png
    Greyscale


Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Applicant's amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/RYAN S DUNNING/Primary Examiner, Art Unit 2872